internal_revenue_service number release date index number -------------------- -------------------------- ------------------------------------------------- ------------------------------------ ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------- telephone number --------------------- refer reply to cc ita b03 plr-141054-10 date date ty ------- ty ------- legend taxpayer --------------------------------------------------------------------------- date -------------------------- date ---------------------- date ----------------- date ---------------------------- date ------------------ year a ----------------- year b ----------------- dear ------------------ this letter responds to a letter dated --------------------------- submitted by taxpayer requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to file form_3115 application_for change in accounting_method on date taxpayer filed a signed duplicate copy of a form_3115 with the irs national_office changing its method_of_accounting for repair and maintenance_costs pursuant to the automatic consent procedures under section of revproc_2008_52 2008_36_irb_587 for the taxable_year ending date plr-141054-10 at the time the duplicate form_3115 was filed with the irs national_office the information needed to compute the sec_481 adjustment was not available thus the form_3115 filed with the irs national_office on date contained a statement that the sec_481 adjustment was to be determined taxpayer subsequently computed the sec_481 adjustment and on date taxpayer timely filed an update duplicate copy of the form_3115 with the irs national_office that included the required sec_481 adjustment taxpayer’s year a and year b federal_income_tax returns were under examination at the time the form_3115 was filed with the irs national_office taxpayer obtained the director’s consent to filing the form_3115 in accordance with section of revproc_2008_52 on date a copy of the form_3115 was also provided to the examining agent when taxpayer filed the duplicate copy with the irs national_office on date on date taxpayer filed an additional signed copy of the form_3115 with the irs’ ogden ut office as required by appendix sec_3 of revproc_2008_52 on date taxpayer timely filed its federal_income_tax return for the taxable_year ending date via electronic_filing the return implemented the change in taxpayer’s method_of_accounting for repair and maintenance_costs as reflected on the form_3115 taxpayer relied on one of their employed tax professionals to attach the original form_3115 to the timely filed federal tax_return to complete the filing under the procedures of revproc_2008_52 however taxpayer later discovered that the signed original of form_3115 was not attached to the timely electronically filed federal_income_tax return ruling requested accordingly taxpayer requests that the service grant an extension of time to file the signed original form_3115 in accordance with revproc_2008_52 and that the form_3115 be considered timely-filed under the authority contained in sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations law and analysis revproc_2008_52 2008_2_cb_587 as amplified clarified and modified by revproc_2009_39 c b provides the procedures by which a taxpayer may obtain automatic consent to change certain methods_of_accounting described in the appendix thereto section of revproc_2008_52 requires a taxpayer making a change under the automatic consent procedures to complete and file an application in duplicate the original must be attached to the taxpayer's timely filed including extensions original federal_income_tax return for the year_of_change and a copy with signature of the form_3115 must be filed with the irs national_office no earlier than the first day of the year_of_change and no later than when the original is filed with the federal_income_tax return for the year_of_change plr-141054-10 section b of revproc_2008_52 provides in part that a taxpayer under examination must provide a copy of form_3115 to the director at the time it files a copy of the application with the irs national_office appendix sec_3 of revproc_2008_52 requires that a taxpayer changing its method_of_accounting under section dollar_figure must send a copy of its completed form_3115 to the irs in ogden ut under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government conclusions based solely on the facts and the representations submitted we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been met accordingly taxpayer is granted calendar days from the date of this letter to file the original of the form_3115 with signature in accordance with revproc_2008_52 except as specifically ruled upon above no opinion is expressed or implied concerning the federal_income_tax consequences of the facts described above specifically no opinion is expressed or implied concerning i whether taxpayer is qualified to file the form_3115 for the change in method_of_accounting for repair and maintenance_costs under revproc_2008_52 or ii whether the change in method_of_accounting that is the subject of such form_3115 qualifies under section of revproc_2008_52 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-141054-10 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely christopher f kane branch chief branch income_tax accounting cc
